DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 25, 2021.
Claims 1, 3 – 5, 8, 9, 14, 16, 17, and 22 have been amended and are hereby entered.
Claims 6, 7, 10 - 14, 18 and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Formulas 4 and 5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2019.
Claims 1 – 5, 8, 9, 15 – 17 and 20 – 22 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on 07/09/2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 


Response to Amendments
Applicant’s amendments to the claims, filed June 25, 2021, caused the withdrawal of the rejection of claims 1 – 4, 16 and 17 under 35 U.S.C. 102(a)(1) as anticipated by Kawamura as set forth in the office action mailed March 29, 2021.
Applicant’s amendments to the claims, filed June 25, 2021, caused the withdrawal of the rejection of claims 1 – 3, 5, 9, 15, 16, 20 and 22 under 35 U.S.C. 103 as obvious over Cheol as set forth in the office action mailed March 29, 2021.
Applicant’s amendments to the claims, filed June 25, 2021, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as obvious over Cheol and ‘874 as set forth in the office action mailed March 29, 2021.
Applicant’s amendments to the claims, filed June 25, 2021, caused the withdrawal of the rejection of claims 1 – 4, 8, 15 – 17, 20 and 22 under 35 U.S.C. 103 as obvious over Kim and Wantanabe

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 8, 9, 15 – 17 and 20 – 22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 15 - 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (Jeong, Sook Hee et al. "Dibenzofuran Derivative as High Triplet Energy Host Material for High Efficiency In Deep Blue Phosphorescent Organic Light-Emitting Diodes." Organic Electronics. 13 (2012): 1141-1145.).
As per claims 1 – 4, and 15, Jeong teaches:
A condensed cyclic compound of Formula 3 
    PNG
    media_image1.png
    178
    330
    media_image1.png
    Greyscale
(Jeong teaches compound DFPO3 in scheme 1 
    PNG
    media_image2.png
    168
    191
    media_image2.png
    Greyscale
, which reads on the claimed formula wherein Ar1 is a an 
As per claims 16, 17, and 20
An OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region (Page 1142, Left Column, Paragraph 2 describes the device structure.)
Where the electron transport region comprises a condensed cyclic compound of Formula 3 (Page 1411, Right Column, Last Paragraph : “In this work, a high triplet energy electron transport type host material… DFPO3, was synthesized as the high triplet energy host material for deep blue PHOLEDs.” See above how DFPO3 reads on the claimed Formula 3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Jeong, Sook Hee et al. "Dibenzofuran Derivative as High Triplet Energy Host Material for High Efficiency In Deep Blue Phosphorescent Organic Light-Emitting Diodes." Organic Electronics. 13 (2012): 1141-1145.) as applied to claims 1 - 4, 15 - 17 and 20 above, and further in view of Hiroshi (WO2009069442, using the provided machine translation).
As per claims 8 and 22, Jeong teaches a structure wherein two dibenzofurans and a phenyl ring are attached to a P=O core. Jeong does not teach any of the compounds of claim 8 and 22.
Hiroshi teaches organic electroluminescence elements containing dibenzofuran groups as a core structure. (Page 4, Paragraph 15). Hiroshi teaches that by adding known derivatives such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have added a pyridine to the dibenzofuran of the core structure taught by Jeong to arrive claimed compound such as compound 6 
    PNG
    media_image3.png
    161
    153
    media_image3.png
    Greyscale
. One of ordinary skill would have been motivated to make this modification because Hiroshi teaches that by adding a pyridine group to a fluorene, the drive voltage of the device is reduced (Page 4, Paragraph 14).

Claim 1 - 5, 15 - 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (US20070170419A1) in view of Eum (US20180053900)
As per claims 1 – 5, 9, and 15, Gerhard teaches:
A condensed cyclic compound of Formula 3-1, 
    PNG
    media_image4.png
    173
    298
    media_image4.png
    Greyscale
 where Ar1 is a substituted or unsubstituted phenyl group. ([0042] Examples of suitable structures are the following…  
    PNG
    media_image5.png
    118
    222
    media_image5.png
    Greyscale
Ar1 is an unsubstituted phenyl group. The two R groups are substituents that combine to form a spiro ring group.)
As per claims 16, 17, 20, and 22 Gerhard teaches: 
An OLED comprising a first electrode, a hole transport region disposed on the first electrode, an emission layer disposed on the hole transport region, an electron transport region disposed on the emission layer, and a second electrode disposed on the electron transport region ([0014] “The invention relates to an organic electronic device comprising cathode, anode and at least one organic layer.” And [0070 – 0076] “OLEDs having the following structure… Hole Injection layer… Hole transport layer… Emission Laer… Electron Conductor… (Cathode)…”)
Where the electron transport region comprises a condensed cyclic compound of Formula 3 
    PNG
    media_image6.png
    163
    271
    media_image6.png
    Greyscale
, wherein Ar1 is a substituted or unsubstituted phenyl group ([0043] “Preference is given to the use… as electron-transport material.” See above for representative compound Example 1 from [0042].)
Gerhard does not teach that a substituent other than a cyano group bonded to X, as required by claims 1 and 16. 
Eum teaches compounds for use in OLEDs as materials for a light-emitting layer or an auxiliary electron transport layer ([0079]). Eum further teaches these compounds include fluorene groups substituted with an electron withdrawing group, e.g. (pyridine, pyrimidine, triazine etc.) ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Gerhard to include an electron withdrawing group as taught by Eum to arrive at a compound such as claimed compound 52 
    PNG
    media_image7.png
    83
    138
    media_image7.png
    Greyscale
 of claims 9 and 22. One of ordinary skill would have been motivated to make this modification because Eum teaches that when the fluorene moiety is connected to an electron withdrawing group with high electron withdrawing ability, the overall molecule exhibits a bipolar property and the compound can improve hole-electron recombination ([0023]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhard (US20070170419A1) in view of Eum (US20180053900) as applied to claims 1 - 5, 15 - 17, and 20, above and further in view of '874 (US20150221874).
As per claim 21, the prior art combination teaches all the limitations of claim 16. The prior art combination does not teach:
The hole transport region comprises an amine compound represented by Formula 6 
    PNG
    media_image8.png
    155
    327
    media_image8.png
    Greyscale

‘874 teaches an OLED display device. ‘874 further teaches:
The hole transport region comprises an amine compound represented by Formula 6 ([0078], the compound represented by the Chemical Formula B-1 may be…. Compound J-6
    PNG
    media_image9.png
    138
    219
    media_image9.png
    Greyscale
. In this case Ar2 is an unsubstituted aryl group having 6 carbon atoms for forming a ring, R6 is a unsubstituted aryl group having 6 carbon atoms for forming a ring, R7 and R8 are unsubstituted alkyl groups having 1 carbon, R9 to R12 are all hydrogen atoms, L1 is an unsubstituted arylene group having 6 carbon atoms for forming a ring, and L2 is a direct linkage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art combination to include the hole transport compound as taught by ‘874. One of ordinary skill would have been motivated to make this modification because ‘874 teaches that the compounds “may improve the life-span characteristics, efficiency characteristics, electrochemical stability, and thermal stability of an organic optoelectronic device and decrease the driving voltage” [0081]. Additionally, ‘874 In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789